 
Exhibit 10.1
   



OUTSIDE DIRECTOR FEE SCHEDULE


Annual Board Retainer
-
$65,000
         
Audit Committee Chair Annual Retainer
-
$17,500
 
Audit Committee Member Annual Retainer
-
$10,000
         
Compensation Committee Chair Annual Retainer
-
$10,000
 
Compensation Committee Member Annual Retainer
-
$  7,500
         
Governance Committee Chair Annual Retainer
-
$10,000
 
Governance Committee Member Annual Retainer
-
$  5,000
         
Lead Director Fee
-
$  7,500
         
Specially called meeting fee
-
$  1,000
 



               In addition to the fees set forth above, each Outside Director is
granted restricted stock under the 2009 Outside Directors' Stock Option and
Award Plan (the "2009 Directors' Plan").  The 2009 Directors' Plan provides each
Outside Director with a grant annually of a number of shares of restricted stock
equal to the base annual fee paid to such Outside Director multiplied by 0.8 and
divided by the fair market value of a share of common stock of the Company on
the date of grant.


               Under the Company's Deferred Compensation Plan for Directors, an
Outside Director may elect to have all or part of director fees credited to a
deferred compensation account in the form of units equivalent to shares of the
Company's common stock.
 









